      Case 5:17-cv-05671-BLF Document 289 Filed 06/11/20 Page 1 of 4



 1 Morgan Chu (SBN 70446)                   Mark D. Selwyn (SBN 244180)
   Benjamin W. Hattenbach (SBN 186455)      WILMER CUTLER PICKERING
 2 Christopher T. Abernethy (SBN 275986)     HALE AND DORR LLP
   Amy E. Proctor (SBN 283845)              950 Page Mill Road
 3 Dominik Slusarczyk (SBN 287084)          Palo Alto, California 94304
   Charlotte J. Wen (SBN 313572)            Telephone: (650) 858-6000
 4 IRELL & MANELLA LLP                      Facsimile: (650) 858-6100
   1800 Avenue of the Stars                 Email: mark.selwyn@wilmerhale.com
 5 Suite 900
   Los Angeles, California 90067            Counsel for Defendant
 6 Telephone: (310) 277-1010                INTEL CORPORATION
   Facsimile: (310) 203-7199
 7 Email: mchu@irell.com                    Additional counsel listed on signature page
   Email: bhattenbach@irell.com
 8 Email: cabernethy@irell.com
   Email: aproctor@irell.com
 9 Email: dslusarczyk@irell.com
   Email: cwen@irell.com
10
   Counsel for Plaintiff
11 VLSI TECHNOLOGY LLC

12                             UNITED STATES DISTRICT COURT
13                         NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN JOSE DIVISION
15
     VLSI TECHNOLOGY LLC,                      Case No. 5:17-cv-05671-BLF
16
                  Plaintiff,
                                               JOINT STATEMENT REGARDING
17
            v.                                 CASE SCHEDULE PER COURT'S
18                                             JUNE 4, 2020 ORDER (D.I. 285)
     INTEL CORPORATION,
19                                             Judge: Hon. Beth Labson Freeman
                  Defendant.
20

21

22

23

24

25

26

27

28

     JOINT STATEMENT REGARDING
     CASE SCHEDULE                                                 Case No. 5:17-cv-05671-BLF
       Case 5:17-cv-05671-BLF Document 289 Filed 06/11/20 Page 2 of 4



 1          On June 4, 2020, the Court held a hearing (D.I. 285) on Defendant Intel Corporation's Motion

 2 To Continue Stay Pending Inter Partes Review (D.I. 278). At the hearing, the Court provided the

 3 Parties information regarding the Court's present calendar. See D.I. 288, Tr. at 4:22-6:2, 11:24-12:3.

 4 The Court then made the following scheduling proposal for the Parties to consider:

 5
             Deadline                                     Date
 6
             Stay Pending Inter Partes Review Lifted      Wednesday, September 1, 2021
 7

 8           Hearing on Dispositive Motions               Thursday, August 4, 2022

 9           Final Pretrial Conference                    Thursday, November 3, 2022
10
             Trial Begins                                 Monday, December 5, 2022
11

12 Id. at 15:20-17:3. Based on the information the Court provided about its present calendar, the Parties

13 hereby jointly accept the Court's foregoing proposal. A [Proposed] Order is included herewith.

14

15 Respectfully submitted,                            Dated: June 11, 2020
16 IRELL & MANELLA LLP                                WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
17
     By: /s/ Christopher T. Abernethy                 By: /s/ Mark D. Selwyn
18       Christopher T. Abernethy                         Mark D. Selwyn
19 Counsel for Plaintiff                              Counsel for Defendant
   VLSI TECHNOLOGY LLC                                INTEL CORPORATION
20

21
   IRELL & MANELLA LLP                                WILMER CUTLER PICKERING
22 Morgan Chu (SBN 70446)                              HALE AND DORR LLP
   Benjamin W. Hattenbach (SBN 186455)                Mark D. Selwyn (SBN 244180)
23 Christopher T. Abernethy (SBN 275986)              950 Page Mill Road
   Amy E. Proctor (SBN 283845)                        Palo Alto, California 94304
24 Dominik Slusarczyk (SBN 287084)                    Telephone: (650) 858-6000
   Charlotte J. Wen (SBN 313572)                      Facsimile: (650) 858-6100
25 1800 Avenue of the Stars                           Email: mark.selwyn@wilmerhale.com
   Suite 900
26 Los Angeles, California 90067                      WILMER CUTLER PICKERING
   Telephone: (310) 277-1010                           HALE AND DORR LLP
27 Facsimile: (310) 203-7199                          William F. Lee (pro hac vice)
   Email: mchu@irell.com                              Louis W. Tompros (pro hac vice)
28 Email: bhattenbach@irell.com                       Dominic E. Massa (pro hac vice)

     JOINT STATEMENT REGARDING
     CASE SCHEDULE                                 -1-                       Case No. 5:17-cv-05671-BLF
       Case 5:17-cv-05671-BLF Document 289 Filed 06/11/20 Page 3 of 4



 1 Email: cabernethy@irell.com            60 State Street
   Email: aproctor@irell.com              Boston, Massachusetts 02109
 2 Email: dslusarczyk@irell.com           Telephone: (617) 526-6000
   Email: cwen@irell.com                  Fax: (617) 526-5000
 3                                        Email: william.lee@wilmerhale.com
   Counsel for Plaintiff                  Email: louis.tompros@wilmerhale.com
 4 VLSI TECHNOLOGY LLC                    Email: dominic.massa@wilmerhale.com

 5                                        WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
 6                                        Amanda L. Major (pro hac vice)
                                          1875 Pennsylvania Avenue NW
 7                                        Washington, DC 20006
                                          Telephone: (202) 663-6000
 8                                        Fax: (202) 663-6363
                                          Email: amanda.major@wilmerhale.com
 9
                                          Counsel for Defendant
10                                        INTEL CORPORATION

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATEMENT REGARDING
     CASE SCHEDULE                       -2-                 Case No. 5:17-cv-05671-BLF
       Case 5:17-cv-05671-BLF Document 289 Filed 06/11/20 Page 4 of 4



 1                                          ATTESTATION

 2         I hereby attest under penalty of perjury that concurrence in the filing of this document, and

 3 the [Proposed] Order included herewith, has been obtained from counsel for Defendant.

 4

 5 Dated: June 11, 2020                          IRELL & MANELLA LLP

 6

 7                                               By: /s/ Christopher T. Abernethy
                                                     Christopher T. Abernethy
 8
                                                 Counsel for Plaintiff
 9
                                                 VLSI TECHNOLOGY LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATEMENT REGARDING
     CASE SCHEDULE                                 -3-                      Case No. 5:17-cv-05671-BLF
